969 A.2d 174 (2009)
291 Conn. 911
William C. WASHINGTON
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided April 15, 2009.
Deren Manasevit, special public defender, in support of the petition.
Melissa Patterson, deputy assistant state's attorney, in opposition.
The petitioner William C. Washington's petition for certification for appeal from the Appellate Court, 113 Conn.App. 18, 964 A.2d 558 (2009), is denied.
McLACHLAN, J., did not participate in the consideration of or decision on this petition.